DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: the claim recites “form”; it will be interpreted as “from”.  Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 11 uses the phrase “without additional treatment.” Although textually supported, it is unclear what kinds of treatments are precluded from the claim. Furthermore, the claim describes the steps of what happens “after removing the metallic object from (sic) the metal power additive manufacturing process” but does not actually require removing the metallic object from the AM process. Additionally, the specification presents the cooling as a passive process, whereas the cooling phase is claimed as an active treatment, i.e. “cooling process performed on the metallic object”.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 10,480,868) in view of Miller (US 2015/0093283(.
As to claim 11, Ott teaches a tube assembly. Ott teaches manufacturing the tube assembly by an additive manufacturing process. Col. 5, 34-36. Ott teaches internal voids (60) in the assembly. Col. 5, 36-40. This is an internal plenum.
Ott teaches that the nozzle may include a plurality of support structure in the insulating void which may be attached to both of the tubes, and may be a pylon, a foil, or relatively thin sheet manufactured of the same material of at least one of the tubes. Col. 4, 63 – Col. 5, 7. Ott teaches that the tube assembly may include at least one sacrificial support designed to break when placed under stress, and each structure may have and extends between a base portion and a breakable portion, where the breakable portion may be engaged to the tube. Col. 6, 18-27. As the support is attached to 
Ott teaches that each tube may have multiple bends along the centerline that may be directed in different directions. Col. 4, 56-62. Ott also teaches that the number and positioning of the support structures are dictated by the size and shape of the fuel nozzle. Col. 5, 2-5. Therefore, Ott renders obvious supports oriented in any direction necessary to maintain the shape of the fuel nozzle. This includes vertical supports. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to orient the support structures in any position to support the correct size and shape of the nozzle. Col. 5, 2-5. The relocation of the supports amounts to a prima facie rearrangement of parts. See MPEP §2144.04.
Ott teaches that each structure may have a breakable portion. Col. 6, 24-25. This is a link coupling the first base to second base including a weakened zone. Ott teaches that the supports can be broken by exposing them to a thermal gradient. Col. 6, 42-47. Ott is silent to breaking while cooling.
However, Miller teaches devices and method for additive manufacturing of implant components. Miller teaches lateral supports that allow support structures to separate from each other, which is desirable especially where such movement and/or fracture facilitates removal of the support without appreciably affecting the ultimate shape of the implant feature. Miller, ¶58. Miller teaches that the support structure may be intentionally designed to cause such movement and/or fracture during the cooling process. Miller, ¶58.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use supports that fracture during the cooling process as taught by Miller in the tube assembly as taught by Ott. One of ordinary skill in the art would have been motivated to do so to facilitate support removal in a way that does not affect the ultimate shape of the support. Miller, ¶58.

As Ott teaches that the supports are located within sealed voids, the broken links would necessarily remain in place following fracture. Col. 4, 15-18.
As to claim 12, Ott teaches two vertically angled surfaces (56, 58) which oppose each other in Fig. 2.
As to claim 13, Ott teaches a tube assembly. The inner and outer surfaces of this assembly are rounded because they are in the shape of a tube. Additionally, Ott shows in Fig. 3 and Fig. 4 rounded inner and outer surfaces.
As to claim 14, Ott teaches 2 vertical surfaces in Fig. 2. These appear to be 0° from horizontal.
As to claim 15, Ott teaches a support (80) which has a base extending vertically and perpendicularly from the surface in Fig. 4.
As to claim 16, the link (80, 82) extends between the first and second base in Fig. 4.
As to claim 17, the link (68, 68A) extends horizontally between the two vertical surfaces and the bases connecting the support to the surface.
As to claim 18, Ott teaches supports 68, 68B in Fig. 2 which have portions extending vertically from the bases attaches to each surface, where the support is an approximately a 45° angle relative to the horizontal. Ott teaches that the breakable portion may be engaged to the tube that experiences the greatest thermal gradient. Col. 6, 25-27. Therefore, the weakened zone is included in the support 68, 68B.
As to claim 19, Ott in view of Miller teaches that the supports pull away, deform and/or separate from each other. Miller, ¶58. The supports pulling away from each other creates a tensile force.

As to claim 21, as Ott teaches that the supports are located within sealed voids, the broken links would necessarily remain in place following fracture. Col. 4, 15-18.
As to claim 22, Ott teaches a tube assembly. Ott teaches manufacturing the tube assembly by an additive manufacturing process. Col. 5, 34-36. Ott teaches internal voids (60) in the assembly. Col. 5, 36-40. This is an internal plenum.
Ott teaches that the nozzle may include a plurality of support structure in the insulating void which may be attached to both of the tubes, and may be a pylon, a foil, or relatively thin sheet manufactured of the same material of at least one of the tubes. Col. 4, 63 – Col. 5, 7. Ott teaches that the tube assembly may include at least one sacrificial support designed to break when placed under stress, and each structure may have and extends between a base portion and a breakable portion, where the breakable portion may be engaged to the tube. Col. 6, 18-27. As the support is attached to both tubes, it has a first base coupled to a first surface and a second based coupled to a second surface. These supports are within the void and thus define the internal plenum.
Ott teaches that each tube may have multiple bends along the centerline that may be directed in different directions. Col. 4, 56-62. Ott also teaches that the number and positioning of the support structures are dictated by the size and shape of the fuel nozzle. Col. 5, 2-5. Therefore, Ott renders obvious supports oriented in any direction necessary to maintain the shape of the fuel nozzle. This includes vertical supports. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to orient the support structures in any position to support the correct 
Ott teaches a support (80) which has a bases extending vertically and perpendicularly from the surfaces in Fig. 4.
Ott teaches that each structure may have a breakable portion. Col. 6, 24-25. This is a link coupling the first base to second base including a weakened zone. Ott teaches that the supports can be broken by exposing them to a thermal gradient. Col. 6, 42-47. 
Ott shows a thinner cross section (82) of the support (68) in Fig. 4. Ott appears to only show a single cross-sectionally thinner area on the support. However, duplication of parts is prima facie obvious absence of evidence of criticality. See MPEP §2144.04. Ott is silent to breaking while cooling.
However, Miller teaches devices and method for additive manufacturing of implant components. Miller teaches lateral supports that allow support structures to separate from each other, which is desirable especially where such movement and/or fracture facilitates removal of the support without appreciably affecting the ultimate shape of the implant feature. Miller, ¶58. Miller teaches that the support structure may be intentionally designed to cause such movement and/or fracture during the cooling process. Miller, ¶58.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use supports that fracture during the cooling process as taught by Miller in the tube assembly as taught by Ott. One of ordinary skill in the art would have been motivated to do so to facilitate support removal in a way that does not affect the ultimate shape of the support. Miller, ¶58.
Therefore, Ott in view of Miller teaches allowing the weakened zone of the link to break during a cooling process. 
Ott in view of Miller teaches that the supports pull away, deform and/or separate from each other. Miller, ¶58. The supports pulling away from each other creates a tensile force.

Ott teaches that the nozzle may include a plurality of support structure in the insulating void which may be attached to both of the tubes, and may be a pylon, a foil, or relatively thin sheet manufactured of the same material of at least one of the tubes. Col. 4, 63 – Col. 5, 7. Ott teaches that the tube assembly may include at least one sacrificial support designed to break when placed under stress, and each structure may have and extends between a base portion and a breakable portion, where the breakable portion may be engaged to the tube. Col. 6, 18-27. As the support is attached to both tubes, it has a first base coupled to a first surface and a second based coupled to a second surface. These supports are within the void and thus define the internal plenum.
Ott teaches that each tube may have multiple bends along the centerline that may be directed in different directions. Col. 4, 56-62. Ott also teaches that the number and positioning of the support structures are dictated by the size and shape of the fuel nozzle. Col. 5, 2-5. Therefore, Ott renders obvious supports oriented in any direction necessary to maintain the shape of the fuel nozzle. This includes vertical supports.
Ott teaches supports 68, 68B in Fig. 2 which have portions extending vertically from the bases attaches to each surface, where the support is an approximately a 45° angle relative to the horizontal. Ott teaches that the breakable portion may be engaged to the tube that experiences the greatest thermal gradient. Col. 6, 25-27. Therefore, the weakened zone is included in the support 68, 68B.
Ott teaches that each structure may have a breakable portion. Col. 6, 24-25. This is a link coupling the first base to second base including a weakened zone. Ott teaches that the supports can be broken by exposing them to a thermal gradient. Col. 6, 42-47. 

However, Miller teaches devices and method for additive manufacturing of implant components. Miller teaches lateral supports that allow support structures to separate from each other, which is desirable especially where such movement and/or fracture facilitates removal of the support without appreciably affecting the ultimate shape of the implant feature. Miller, ¶58. Miller teaches that the support structure may be intentionally designed to cause such movement and/or fracture during the cooling process. Miller, ¶58.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use supports that fracture during the cooling process as taught by Miller in the tube assembly as taught by Ott. One of ordinary skill in the art would have been motivated to do so to facilitate support removal in a way that does not affect the ultimate shape of the support. Miller, ¶58.
Therefore, Ott in view of Miller teaches allowing the weakened zone of the link to break during a cooling process. 
Ott in view of Miller teaches that the supports pull away, deform and/or separate from each other. Miller, ¶58. The supports pulling away from each other creates a tensile force.
Response to Arguments
Applicant's arguments filed 10/1/20 have been fully considered but they are not persuasive. Applicant argues that the teachings of Ott do not meet the limitation of vertical supports. However, the placement of the supports is controlled by the shape in Col. 5, 2-5. This suggests that supports are placed where necessary. Though Ott does not explicitly state that the supports are vertical, when the shape of an object requires vertically-oriented supports, it would be obvious to a person of ordinary skill in the art to create vertical supports in order to maintain the object’s proper shape. Furthermore, the .
Applicant argues that the support structures of Ott are not intended to be removed or destroyed. However, Ott teaches that supports 68 are sacrificial and designed to break. Col. 6, 18-22. Therefore, this argument, and the argument that Ott cannot be combined with Miller are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736